 

 
 
 
SIXTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into effective as of September 21, 2010, by and among
ENSERCO ENERGY INC., a South Dakota corporation (the “Borrower”), BNP PARIBAS, a
bank organized under the laws of France (“BNP”), Administrative Agent,
Collateral Agent, Documentation Agent, as an Issuing Bank and a Bank, SOCIETE
GENERALE, a bank organized under the laws of France (“SocGen”), as an Issuing
Bank, a Bank and the Syndication Agent, and each of the other financial
institutions that are parties hereto (collectively, the “Banks”).
WHEREAS, the Borrower, Agent and the Banks have entered into that certain Third
Amended and Restated Credit Agreement, dated to be effective as of May 8, 2009
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented, or otherwise modified, the “Credit Agreement”);
and
WHEREAS, the Borrower and the Banks have agreed to make certain changes to the
Credit Agreement;
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
1.    Defined Terms. All capitalized terms used but not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Credit Agreement.
Unless otherwise specified, all section references herein refer to sections of
the Credit Agreement.
2.    Section 1.01 - Definitions. The following definitions contained in Section
1.01 of the Credit Agreement shall be and hereby are amended as follows:
2.1    Borrowing Base Advance Cap. The definition of “Borrowing Base Advance
Cap” is amended and restated in its entirety to read as follows:
“'Borrowing Base Advance Cap' means at any time an amount equal to the least of:
(a)    the Committed Line Portions then subscribed to by the Banks as shown on
Schedule 2.01;
(b)    the Borrowing Base Sub-Cap; or
(c)    the sum of:
(i)    the amount of Cash Collateral and other liquid investments that are
acceptable to the Banks in their sole discretion and that are subject to a first
perfected security interest in favor of Agent, as collateral agent for the
Banks, which shall not include Cash Collateral in which a Lien has been granted
by the Borrower in order to secure the margin requirements of a swap contract
permitted under Section 8.06(b); plus
(ii)    90% of equity (net liquidity value) in Approved Brokerage Accounts; plus
(iii)    90% of the amount of Tier I Accounts; plus
(iv)    85% of the amount of Tier II Accounts; plus
(v)    85% of the amount of Tier I Unbilled Eligible Accounts; plus
(vi)    80% of the amount of Tier II Unbilled Eligible Accounts; plus
(vii)    80% of the amount of Eligible Inventory (other than coal and
Environmental Products) that is not line fill; plus
(viii)    70% of Eligible Inventory (other than coal and Environmental Products)
that is hedged crude oil “line fill” inventory (excluding line fill located in
“gathering lines”) valued at market, not to exceed a net eligible collateral
value of $15,000,000.00; plus
(ix)    75% of Eligible Hedged Coal Inventory; plus
(x)    80% of the amount of Eligible Exchange Receivables; plus
(xi)    80% of the amount of Undelivered Product Value; plus
(xii)    50% of Eligible Environmental Products; less
(xiii)    the amounts (including disputed items) that would be subject to a
so-called “First Purchaser Lien” as defined in Texas Bus. & Com. Code
Section 9.343, comparable laws of the states of Oklahoma, Kansas, Wyoming or New
Mexico, or any other comparable law, except to the extent a Letter of Credit or
other Collateral acceptable to Agent secures payment of amounts subject to such
First Purchaser Lien; less
(xiv)    120% of the amount of any mark to market exposure to the Swap Banks
under Swap Contracts as reported by the Swap Banks, reduced by Cash Collateral
or other Collateral acceptable to Agent held by a Swap Bank.
In no event shall any amounts described in (c)(i) through (c)(xii) above that
may fall into more than one of such categories be counted more than once when
making the calculation under subsection (c) of this definition. In no event
shall:
(A)    any amount described in (c)(ix) above exceed fifteen percent (15%) of the
sum of (c)(i) through (c)(xiv) above,
(B)    amounts attributable to coal in (c)(i) through (c)(xiv) above exceed
thirty percent (30%) of the sum of (c)(i) through (c)(xiv) above, or
(C)    amounts attributable to Eligible Environmental Products in (c)(xii) above
exceed ten percent (10%) of the sum of (c)(i) through (c)(xiv) above.”
2.2    Borrowing Base Collateral Position Report. The definition of “Borrowing
Base Collateral Position Report” is amended and restated in its entirety to read
as follows:
“'Borrowing Base Collateral Position Report' means a report, substantially in
the form of Exhibit D attached hereto, detailing all Collateral that has been or
is being used in determining availability for an advance or letter of credit
issuance under the Borrowing Base Line. Such report to be executed by a
Responsible Officer of the Borrower, delivered to the Agent and each Bank in
accordance with the requirements of Section 7.02(b) of this Agreement, including
schedules in form and substance reasonably acceptable to the Agent showing the
Borrower's:
(a)    
balances of all Cash Collateral,

(b)    
Tier I Accounts (describing in sufficient detail any offsets, counterclaims,
deductions, or reconciliations, by counterparty, as provided in the definitions
of “Eligible Accounts” or “Tier I Accounts”, as well as credit limits),

(c)    
Tier II Accounts (describing in sufficient detail any offsets, counterclaims or
deductions, by counterparty, as provided in the definitions of “Eligible
Accounts” or “Tier II Accounts”, as well as credit limits),

(d)    
Tier I Unbilled Eligible Accounts (including any offsets, counterclaims or
deductions by counterparty, as provided in the definitions of “Eligible
Accounts” or “Tier I Accounts”, as well as credit limits),

(e)    
Tier II Unbilled Eligible Accounts (including any offsets, counterclaims or
deductions by counterparty, as provided in the definitions of “Eligible
Accounts” or “Tier II Accounts”, as well as credit limits),

(f)    
a schedule of Eligible Inventory (including Eligible Inventory that is line fill
and/or tank bottom, detailed as separate items) together with supporting
information including but not limited to market values,

(g)    
a schedule of Eligible Hedged Coal Inventory,

(h)    
any broker's account statements reflecting the net liquidating value of Approved
Brokerage Accounts and balances in such accounts,

(i)    
a schedule of Eligible Exchange Receivables (describing in sufficient detail any
offsets, counterclaims or deductions by counterparty, as provided in the
definition of “Eligible Exchange Receivables”, as well as credit limits),

(j)    
Undelivered Product Value, by counterparty, showing all related liabilities
including accounts payable, accrued payables, and mark-to-market losses,

(k)    
a schedule of Eligible Environmental Products together with supporting
information including but not limited to market values,

(l)    
a schedule of all actual and potential first purchaser liabilities,

(m)    
the amount of mark-to-market exposure owed to the Swap Banks under Swap
Contracts as reported by the Swap Banks, and

(n)    
all Loans and Letters of Credit outstanding.

The Borrower will also provide the Agent and the Banks, together with the
delivery of each Borrowing Base Collateral Position Report, if available, but in
no event less than once a month, bank account statements covering Cash
Collateral and copies of any other supporting third party documentation relating
to the assets more fully described in any Borrowing Base Collateral Position
Report that the Agent may reasonably request.”
2.3    Coal Supply L/Cs. The definition of “Coal Supply L/Cs” is deleted in its
entirety.
2.4    Eligible Environmental Products. The following definition of “Eligible
Environmental Products” is added in proper alphabetical order:
“'Eligible Environmental Products' means, at the time of determination thereof,
Environmental Products valued at the current market price (as referenced by a
published source acceptable to the Agent in the exercise of reasonable
discretion), and, in all instances as to which the following requirements have
been fulfilled to the satisfaction of the Required Banks:
(a)    the Environmental Products are owned by the Borrower free and clear of
all Liens in favor of third parties, except Liens in favor of the Banks under
the Loan Documents and except for Permitted Liens;
(b)    the Environmental Products are subject to a fully perfected first
priority security interest in favor of Agent for the benefit of the Banks
pursuant to the Loan Documents; and
(c)    the Environmental Products are NOx/SOx Credits (as defined in the
definition of 'Environmental Products') created, issued, certified or otherwise
generated pursuant to and in compliance with any law, rule or regulation
promulgated by any Governmental Authority under any state or federal renewable
portfolio standard, air pollution control laws, or similar laws, rules, or
regulations.”
2.5    Environmental Products. The following definition of “Environmental
Products” is added in proper alphabetical order:
“'Environmental Products' means the following:
(a)    renewable energy certificates, credits, allowances, green tags, or other
transferable indicia, however entitled, each indicating generation of one
megawatt hour or other specified amount of energy from a renewable energy
source, including any energy source that is not fossil carbon-based,
non-renewable or radioactive, and including without limitation solar, wind,
biomass, anaerobic digester, hydrogen fuel cell, geothermal, landfill gas, or
wave, tidal and thermal ocean technologies (collectively, 'RECs');
(b)    emissions allowances, certificates, credits, benefits, reductions,
offsets, or other transferable indicia, however entitled, each representing
either one metric ton or other specified amount of carbon dioxide (or carbon
dioxide with other greenhouse gas, including without limitation methane, nitrous
oxide, hydroflurocarbons, perflurocarbons, and sulphur hexafluoride) emissions
or the sequestration, reduction or avoidance of emissions (collectively, 'Carbon
Credits'); and
(c)    emissions allowances, certificates, credits, benefits, reductions,
offsets, or other transferable indicia, however entitled, each representing one
ton or other specified amount of sulfur dioxide or nitrogen oxide emissions or
the sequestration, reduction or avoidance of emissions (collectively, 'NOx/SOx
Credits').”
2.6    L/C Sub-limit Cap. The definition of “L/C Sub-limit Cap” is amended and
restated in its entirety to read as follows:
“'L/C Sub-limit Cap' means the cap upon L/C Obligations under particular
categories of Letters of Credit Issued under the Borrowing Base Line as follows
(each such category below is referred to herein as a “Type” of Letter of
Credit):
(a)Performance L/Cs - $25,000,000.00;
(b)    
Ninety (90) Day Transportation and Storage L/Cs - $150,000,000.00 but not to
exceed the Elected Ninety (90) Day Transportation and Storage L/C Cap then in
effect;

(c)    
Three Hundred Sixty-Five (365) Day Transportation and Storage L/Cs -
$100,000,000.00 but not to exceed the Elected Three Hundred Sixty-Five (365) Day
Transportation and Storage L/C Cap then in effect;

(d)    
Ninety (90) Day Swap L/Cs - $100,000,000.00, but not to exceed the Elected
Ninety (90) Day Swap L/C Cap then in effect;

(e)    
Three Hundred Sixty-Five (365) Day Swap L/Cs - $75,000,000.00 but not to exceed
the Elected Three Hundred Sixty-Five (365) Day Swap L/C then in effect;

(f)    
Three Hundred Sixty-Five (365) Day Supply L/Cs (including Three Hundred
Sixty-Five (365) Day Supply L/Cs of the Type described in (g) and (h) below) -
$50,000,000.00;

(g)    
Supply L/Cs (regardless of tenor), to the extent such Supply L/Cs are Issued to
facilitate the purchase of natural gas liquids for resale or to secure the
purchase of natural gas liquids - $25,000,000.00;

(h)    
Supply L/Cs (regardless of tenor), to the extent such Supply L/Cs are Issued to
facilitate the purchase of coal for resale or to secure the purchase of coal -
$25,000,000.00; and

(i)    
Ninety (90) Day Supply L/Cs - the lesser of (A) Committed Line Portions
subscribed to by the Banks as shown on Schedule 2.01 and (B) the Borrowing Base
Sub-Cap then in effect less (i) any amounts outstanding, without duplication,
under (a), (b), (c), (d), (e), (f), (g) and (h) above, and (ii) the Effective
Amount of all Loans.”

2.7    Long Position. The definition of “Long Position” is amended and restated
in its entirety to read as follows:
“'Long Position' means the aggregate number of Units of Measure of Product that
are either held in inventory or otherwise owned by the Borrower or that Borrower
has contracted to purchase (whether by purchase of a contract on a commodities
exchange or otherwise), or that Borrower will receive in exchange or under a
swap contract including, without limitation, all option contracts (calculated on
a Delta Equivalent Basis) representing the obligation of Borrower to purchase
Product at the option of a third party, and in each case, for which a fixed
purchase price has been set. Long Positions will be expressed as a positive
number.”
2.8    Net Fixed Price Volume. The definition of “Net Fixed Price Volume” is
amended and restated in its entirety to read as follows:
“'Net Fixed Price Volume' means the number of Units of Measure of Product
resulting from the netting of the sum of all Long Positions and Short Positions
with respect to such Product of Borrower.”
2.9    NGL Supply L/Cs. The definition of “NGL Supply L/Cs” is deleted in its
entirety.
2.10    Ninety (90) Day Supply L/Cs. The definition of “Ninety (90) Day Supply
L/Cs” is amended and restated in its entirety to read as follows:
“'Ninety (90) Day Supply L/Cs' means Letters of Credit with a tenor of less than
ninety-one (91) days Issued to facilitate the purchase of Product for resale or
to secure the purchase of Product.”
2.11    Ninety (90) Day Transportation and Storage L/Cs. The definition of
“Ninety (90) Day Transportation and Storage L/Cs” is amended and restated in its
entirety to read as follows:
“'Ninety (90) Day Transportation and Storage L/Cs' means Letters of Credit with
a tenor of less than ninety-one (91) days Issued to secure companies for
transportation and transmission expenses and storage expenses.”
2.12    Product. The definition of “Product” is amended and restated in its
entirety to read as follows:
“'Product' means natural gas, natural gas liquids, coal, crude oil, distillates
for crude blending, electrical power and Environmental Products.”
2.13    Short Position. The definition of “Short Position” is amended and
restated in its entirety to read as follows:
“'Short Position' means the aggregate number of Units of Measure of Product that
Borrower has contracted to sell (whether by sale of a contract on a commodities
exchange or otherwise) or deliver on exchange or under a swap contract,
including, without limitation, all option contracts (calculated on a Delta
Equivalent Basis) representing the obligation of Borrower to sell Product at the
option of a third party and in each case for which a fixed sales price has been
set. Short Positions shall be expressed as a negative number.”
2.14    Three Hundred Sixty-Five (365) Day Supply L/Cs. The definition of “Three
Hundred Sixty-Five (365) Day Supply L/Cs” is amended and restated in its
entirety to read as follows:
“'Three Hundred Sixty-Five (365) Day Supply L/Cs' means Letters of Credit with a
tenor greater than ninety (90) days and less than three hundred sixty-five (365)
days Issued to facilitate the purchase of Product for resale or to secure the
purchase of Product, which Letter of Credit may contain a clause providing for
automatic renewal of the expiry date for periods up to 365 days with a 90-day
minimum notice of non-renewal.”
2.15    Three Hundred Sixty-Five (365) Day Transportation and Storage L/Cs. The
definition of “Three Hundred Sixty-Five (365) Day Transportation and Storage
L/Cs” is amended and restated in its entirety to read as follows:
“'Three Hundred Sixty-Five (365) Day Transportation and Storage' means Letters
of Credit with a tenor greater than ninety (90) days and less than three hundred
sixty-five (365) days Issued to secure companies for transportation and
transmission expenses and storage expenses
2.16    Unhedged Transportation Exposure. The definition of “Unhedged
Transportation Exposure” is amended and restated in its entirety to read as
follows:
“'Unhedged Transportation Exposure' means the amount of any transportation
expenses Borrower incurs prior to the transportation of Product less any such
expenses that are supported by Transportation and Storage L/Cs (to the extent
such Transportation and Storage L/Cs support transportation expenses) issued
pursuant to this Agreement.”
2.17    Units of Measure of Product. The following definition of “Units of
Measure of Product” is added in proper alphabetical order:
“'Units of Measure of Product' means MMBTUS of natural gas, gallons of natural
gas liquids, tons of coal, barrels of crude oil/distillates for crude blending,
megawatt hours of electrical power, or for any Environmental Product, the
applicable unit or measure set forth in the definition of 'Environmental
Products' in Section 1.01.”
3.    Other Amendments to the Credit Agreement.
3.1    Section 7.02 of the Credit Agreement is amended as follows:
(a)    Section 7.02(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(e)    on the tenth (10th) Business Day of each month, a forward position
report, in form and substance acceptable to the Agent, showing the mark to
market position of the Borrower's forward book as of the last calendar day of
the preceding month for each Product other than coal, electrical power and
Environmental Products, certified by a Responsible Officer of the Borrower;”
(b)    Section 7.02(j) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(j)    updated risk management policies that shall cover Borrower's trading
activities in Products, such policies to be reasonably satisfactory to the Agent
and the Banks; and”
(b)    Section 7.02(k) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(k)    as of the 15th and last day of each month, delivered within seven (7)
Business Days of the reporting date, a forward position report for coal,
electrical power and Environmental Products, showing the mark to market position
of the Borrower for each such Product, in form and substance acceptable to the
Agent; and”
3.2    Section 7.15 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“7.15    Financial Covenants. The Borrower shall at all times maintain, on a
consolidated basis with its Subsidiaries:
(a)    Minimum Net Working Capital equal to the greater of (i) $60,000,000.00,
or (ii) 25% of the then-elected Borrowing Base Sub-Cap, subject to adjustment as
provided in Section 8.11(b).
(b)    Minimum Tangible Net Worth equal to the greater of (i) $60,000,000.00, or
(ii) 25% of the then-elected Borrowing Base Sub-Cap, subject to adjustment as
provided in Section 8.11(b).
(c)    A ratio of Total Liabilities to Tangible Net Worth not to exceed 5:1.
(d)    Minimum Realized Net Working Capital of $60,000,000.00.”
3.3    Section 8.09 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“Change in Business. The Loan Parties shall not, nor suffer or permit any of
their respective Subsidiaries to, engage in any line of business or trading
strategy materially different from the line of business or trading strategy
carried on by the Loan Parties and their respective Subsidiaries on the date
hereof, except as any such line of business or trading strategy is materially
modified or supplemented from time to time in conjunction with an amendment to
this Agreement.”
3.4    Section 8.11 of the Credit Agreement is amended as follows:
(a)    The heading to Section 8.11 of the Credit Agreement is amended and
restated in its entirety to read as follows: “Net Fixed Price Volume Limits;
Short Position Limits.”
(b)    Subsection (a) of Section 8.11 of the Credit Agreement is amended and
restated in its entirety to read as follows:
“(a)    At no time will the Borrower allow the Net Fixed Price Volume of
(i)    natural gas to exceed 3,000,000 MMBTUS,
(ii)    crude oil and distillates for crude blending to exceed 50,000 barrels,
(iii)    natural gas liquids to exceed 1,000,000 gallons,
(iv)    coal to exceed 2,000,000 tons,
(v)    electrical power exceed 1,000,000 megawatt hours,
(vi)    RECs (as defined in the definition of 'Environmental Products') exceed
2,000,000 megawatt hours,
(vii)    Carbon Credits (as defined in the definition of 'Environmental
Products') exceed 2,000,000 metric tons, and
(viii)    NOx/SOx Credits (as defined in the definition of 'Environmental
Products') exceed 100,000 tons.”
(c)    A new subsection (c) to Section 8.11 is hereby added to the Credit
Agreement as follows:
“(c)    At no time will the Borrower allow the current month's Short Position of
electrical power to exceed 350,000 megawatt hours.”
3.5    Section 8.16 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“8.16    Proprietary Value-at-Risk. Borrower's Proprietary Value-at-Risk shall
not at any time exceed $8,000,000.00 (95% confidence interval and one-day time
horizon). “Proprietary Value-at-Risk” shall mean the risk of mark to market
value loss for proprietary positions in all Products calculated using historical
market trends, prices, volatility and correlations.”
3.6    A new Section 8.22 is hereby added to the Credit Agreement as follows:
“8.22    Electrical Power and Environmental Products Value at Risk. Borrower's
Electrical Power and Environmental Products Value at Risk shall not at any time
exceed $4,000,000.00 (95% confidence interval and one-day time horizon).
“Electrical Power and Environmental Products Value at Risk” shall mean the risk
of mark to market value loss for all electrical power and Environmental Products
positions calculated using historical market trends, prices, volatility and
correlations.”
4.    Amendments to Schedules and Exhibits to the Credit Agreement.
4.1    Schedule 8.12. Schedule 8.12 to the Credit Agreement is hereby amended
and restated in its entirety with Schedule 8.12 attached hereto.
4.2    Exhibits. Each of Exhibit B, Exhibit D, Exhibit E and Exhibit I to the
Credit Agreement is hereby amended and restated in its entirety with Exhibit B,
Exhibit D, Exhibit E and Exhibit I attached hereto, respectively.
5.    Effectiveness of Amendment. This Amendment shall be effective (the
“Effective Date”) upon:
(a)Receipt by the Agent of a copy of this Amendment, duly executed by the
Borrower and Supermajority Banks.
(b)Receipt by the Agent of updated risk management policies that shall cover
Borrower's trading activities in electrical power and Environmental Products,
such policies to be reasonably satisfactory to the Agent and the Banks.
(c)Receipt by the Agent of all fees due and owing.
 
6.    Ratifications, Representations and Warranties.
(a)The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. Borrower and the Banks agree that the
Credit Agreement, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with its terms.
(b)To induce the Banks to enter into this Amendment, the Borrower ratifies and
confirms that each representation and warranty set forth in the Credit Agreement
is true and correct in all material respects as if such representations and
warranties were made on the even date herewith (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date), in each case other than
representations and warranties that are (x) subject to a materiality qualifier,
in which case such representations and warranties shall be (or shall have been)
true and correct and (y) modified by the updated disclosure schedules attached
hereto, in which case such representations and warranties shall be true and
correct as modified, and further represents and warrants (i) that there has
occurred since the date of the last financial statements delivered to the Banks
no event or circumstance that has resulted or could reasonably be expected to
result in a Material Adverse Effect, (ii) that no Event of Default exists both
before and after giving effect to this Amendment, and (iii) that the Borrower is
fully authorized to enter into this Amendment.
 
7.    Benefits. This Amendment shall be binding upon and inure to the benefit of
the Banks and the Borrower, and their respective successors and assigns;
provided, however, that Borrower may not, without the prior written consent of
the Banks, assign any rights, powers, duties or obligations under this
Amendment, the Credit Agreement or any of the other Loan Documents.
8.    Governing Law. THIS AMENDMENT IS GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THE CHOICE OF LAW RULES OF THAT STATE (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).
9.    Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of this Amendment shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
10.    Entire Agreement. THIS CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
11.    Reference to Credit Agreement. The Credit Agreement and the other Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement to the Credit Agreement shall mean a reference
to the Credit Agreement as amended hereby.
12.    Loan Document. This Amendment shall be considered a Loan Document under
the Credit Agreement.
13.    Counterparts. This Amendment may be separately executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same agreement.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
ENSERCO ENERGY INC.,
a South Dakota corporation
 
 
By: /s/ Steven J. Helmers    
Name: Steven J. Helmers
Title: Senior Vice President and General Counsel
 
 
ACCEPTED AND AGREED:
 
ENSERCO MIDSTREAM, LLC,
a South Dakota limited liability company
 
 
By: /s/ Steven J. Helmers    
Name: Steven J. Helmers
Title: Senior Vice President and General Counsel
 
 
BNP PARIBAS,
as Agent
 
 
By: /s/ Keith Cox    
Name: Keith Cox    
Title: Managing Director    
 
 
By: /s/ Keith Richards     
Name: Keith Richards     
Title: Vice President     
BNP PARIBAS,
as a Bank and an Issuing Bank
 
 
By: /s/ Keith Cox    
Name: Keith Cox    
Title: Managing Director     
 
 
By: /s/ Keith Richards     
Name: Keith Richards    
Title: Vice President     
SOCIETE GENERALE,
as a Bank and an Issuing Bank
 
 
By: /s/ Chung-Taek Oh    
Name: Chung-Taek Oh    
Title: Director    
 
 
By: /s/ Emmanuel Chesneau     
Name: Emmanuel Chesneau    
Title: Managing Director     
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Bank
 
 
By: /s/ Chan K. Park    
Name: Chan K. Park    
Title: Senior Vice President     
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENTS BANK, as a Bank
 
 
By:/s/ Louis Prieur
Name: Louis Prieur    
Title: Vice President    
 
 
By: /s/ Mark Lvoff    
Name: Mark Lvoff    
Title: Managing Director    
SCHEDULE 8.12
 
DIRECTORS AND OFFICERS
 
OFFICER
TITLE
DIRECTOR
 
 
 
David R. Emery
625 Ninth Street
Rapid City, SD 57701
Chairman and Chief Executive Officer
X
 
 
 
Anthony S. Cleberg
625 Ninth Street
Rapid City, SD 57701
Executive Vice President and Chief Financial Officer
(also Assistant Treasurer and Assistant Secretary)
X
 
 
 
Steven J. Helmers
625 Ninth Street
Rapid City, SD 57701
Senior Vice President, General Counsel and Chief Compliance Officer (also
Assistant Secretary)
X
 
 
 
Garner M. Anderson
625 Ninth Street
Rapid City, SD 57701
Vice President, Treasurer and Chief Risk Officer
 
 
 
 
Victoria J. Campbell
350 Indiana St., Suite 400
Golden, CO 80401
Vice President and General Manager
 
 
 
 
 
 
 

 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF
COMPLIANCE CERTIFICATE
[Date]
BNP Paribas                Société Générale
787 Seventh Avenue                1221 Avenue of the Americas
New York, New York 10019                New York, New York 10020
Attention: Christine Dirringer                Attention: Chung-Taek Oh
Telephone: (917) 472-4919                Telephone: (212) 278-6345
Facsimile: (212) 841-2536                Facsimile: (212) 278-7953
Re:    Third Amended and Restated Credit Agreement, dated to be effective as of
May 8, 2009 (as amended or supplemented from time to time, the “Agreement”), by
and among Enserco Energy Inc. (the “Borrower”), the banks that from time to time
are parties thereto, and BNP Paribas, as Agent
Ladies and Gentlemen:
The Borrower, acting through its duly authorized Responsible Officers (as that
term is defined in the Agreement), certifies to each of the Banks that the
Borrower is in compliance with the Agreement and in particular certifies the
following as of ____________:
 
I.    
Borrowing Base Sub-Cap = $            

II.    
Financial Covenants and Net Cumulative Loss Covenant:

 
Actual
Requirement
Net Working Capital ($)
___________
___________1
Tangible Net Worth ($)
___________
___________ 1
Realized Net Working Capital ($)
__________
60,000,000 1
Total Liabilities to Tangible Net Worth
__________
5:1 1
Net Cumulative (Loss) / Gain ($)
___________
___________ 2

1 Based on the Borrowing Base Sub-Cap above, and Section 7.15 (a) through (d)
and 8.11(b) of the Agreement, as applicable.
2 Subject to the calculation set forth in Section 7.16 of the Agreement.

 

--------------------------------------------------------------------------------

 

 
III.    
Other Covenants

 
Actual
Requirement
Net Fixed Price Volumes:
 
 
Natural Gas (MMBTU's)
__________ 3
3,000,000
 
Crude Oil and Distillates (bbls)
__________3
50,000
 
Natural Gas Liquids (gallons)
__________3
1,000,000
 
Coal (tons)
__________3
2,000,000
 
Electrical Power (MWh)
__________3
1,000,000
 
RECs (MWh)
__________3
2,000,000
 
Carbon Credits (metric tons)
__________3
2,000,000
 
NOx/SOx Credits (tons)
__________3
100,000
 
Value-at-Risk (1-day/95%):
 
 
Proprietary ($)
__________4
8,000,000
 
Transportation ($)
__________4
10,000,000
 
Coal ($)
__________4
3,000,000
 
Electrical Power and Environmental Products ($)
__________4
4,000,000
 
Unhedged Transportation Exposure ($)
__________5
___________6

3 Represents maximum Net Fixed Price Volumes since the date of the previous
Compliance Certificate.
4 Represents maximum VAR since the date of the previous Compliance Certificate.
5 Represents Unhedged Transportation Exposure calculated per Agreement. Note
that the maximum Unhedged Transportation Exposure since the date of the previous
compliance certificate was $___ Compliance Certificate
6 Subject to the calculation set forth in Section 8.15 of the Agreement
 
Further, the undersigned hereby certifies that (i) the Net Fixed Price Volume of
natural gas, the Net Fixed Price Volume of crude oil and distillates for crude
blending, the Net Fixed Price Volume of natural gas liquids, the Net Fixed Price
Volume of coal, the Net Fixed Price Volume of RECs, the Net Fixed Price Volume
of Carbon Credits, and the Net Fixed Price Volume of NOx/SOx Credits has at no
time exceeded the limitations set forth in Section 8.11 of the Agreement, (ii)
the Unhedged Transportation Exposure has at no time exceeded the limitations set
forth in Section 8.15 of the Agreement, (iii) the Proprietary Value-at-Risk has
at no time exceeded the limitations set forth in Section 8.16 of the Agreement,
(iv) the Transportation Value-at-Risk has at no time exceeded the limitations
set forth in Section 8.17 of the Agreement, (v) the Coal Value-at-Risk has at no
time exceeded the limitations set forth in Section 8.21 of the Agreement, (vi)
the Electrical Power and Environmental Product Value-at-Risk has at no time
exceeded the limitations set forth in Section 8.22 of the Agreement, (vii) in
calculating the financials on an Economic Basis, the undersigned has used the
longest mark to market valuation period it is reasonably able to use, and such
period was at no time less than three and one-half (3.5) years and (viii) that
the undersigned has no knowledge of any Defaults or Events of Defaults under the
Agreement which existed as from the Closing Date of the Agreement or which exist
as of the date of this letter.
 
The undersigned also certifies that the accompanying financial statements
present fairly, in all material respects, the financial condition of the
Borrower as of _____________, and the related results of operations for the
___________ then ended, in conformity with generally accepted accounting
principles and in conformity with the definition of Economic Basis under the
Agreement to the extent applicable.
 
Very truly yours,
 
ENSERCO ENERGY INC.
a South Dakota corporation
 
 
By:                    
Name:                
Responsible Officer
 
c/c The Banks
 

 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF BORROWING BASE COLLATERAL POSITION REPORT
[Date]
BNP Paribas                Société Générale
787 Seventh Avenue                1221 Avenue of the Americas
New York, New York 10019                New York, New York 10020
Attention: Christine Dirringer                Attention: Chung-Taek Oh
Telephone: (917) 472-4919                Telephone: (212) 278-6345
Facsimile: (212) 841-2536                Facsimile: (212) 278-7953
Re:    Third Amended and Restated Credit Agreement, dated to be effective as of
May 8, 2009 (as amended or supplemented from time to time, the “Agreement”), by
and among Enserco Energy, Inc. (the “Borrower”), the banks that from time to
time are parties thereto, and BNP Paribas, as Agent
Ladies and Gentlemen:
The Borrower, acting through its duly authorized Responsible Officer (as that
term is defined in the Agreement), delivers the attached report to the Banks and
certifies to each of the Banks that it has at all times been and continues to be
in compliance with the Agreement. Further, the undersigned hereby certifies that
(i) the undersigned has no knowledge of any Defaults or Events of Default under
the Agreement which existed since the Closing Date of the Agreement (other than
any Defaults or Events of Default of which the Borrower has previously notified
the Agent pursuant to Section 7.02 or 7.03 of the Agreement) or which exist as
of the date of this letter and (ii) as of the date written above, the amounts
indicated on the attached schedule were accurate and true as of the date of
preparation.
 
The undersigned also certifies that the amounts set forth on the attached report
constitute all Collateral which has been or is being used in determining
availability for an advance or letter of credit issued under the Borrowing Base
Line, as of the preceding date of such advance or issuance, as applicable. This
certificate and attached reports are submitted pursuant to Subsection 7.02(b) of
the Agreement. Capitalized terms used herein and in the attached reports have
the meanings specified in the Agreement.
 
Very truly yours,
 
ENSERCO ENERGY INC.,
a South Dakota corporation
 
By:                    
Name:                
Responsible Officer
c/c The Banks
Enserco Energy Inc.
BORROWING BASE COLLATERAL POSITION REPORT
AS OF [DATE]
I.
COLLATERAL
 
 
 
A.
Cash Collateral
$_______
100
%
$________
B.
Equity in Approved Brokerage Accounts
$_______
90
%
$________
C.
Tier I Accounts
$_______
90
%
$________
D.
Tier II Accounts
$_______
85
%
$________
E.
Tier I Unbilled Eligible Accounts
$_______
85
%
$________
F.
Tier II Unbilled Eligible Accounts
$_______
80
%
$________
G.
Eligible Inventory (other than Line Fill or Tank Bottom)
$_______
80
%
$________
H.
Eligible Inventory that is Line Fill
$_______
70
%
$________
I.
Eligible Hedged Coal Inventory
$_______
75
%
$________2
J.
Eligible Exchange Receivables
$_______
80
%
$________
K.
Undelivered Product Value
$_______
80
%
$________
L.
Eligible Environmental Products
$_______
50
%
$________
M.
Amount subject to First Purchaser Lien that is not secured by a L/C
($______)
100
%
($_______)
N.
The mark to market amounts owed to the Swap Banks under Swap Contracts as
reported by the Swap Banks
($______)
120
%
(________)
 
 
-----------
----------
------------
 
 
=======
 ======
 =======
 
TOTAL COLLATERAL
$_______
_______
$________3
 
BORROWING BASE SUB-CAP
 
 
$________
 
BORROWING BASE ADVANCE CAP (Least of $_______________, Borrowing Base Sub-Cap or
Total Collateral)
 
 
$________
II.
BANK OUTSTANDINGS
 
 
$________
A.
Loans from the Banks
 
 
$________
B.
L/Cs from the Banks
 
 
$________
TOTAL OUTSTANDINGS UNDER BORROWING BASE LINE
 
 
$________
III.
EXCESS/(DEFICIT) (I-II)
 
 
$________

 
May not exceed $15,000,000.00
2 Eligible Hedged Coal Inventory may not exceed fifteen percent of the total net
collateral.
3 Net collateral attributable to coal was less than thirty percent of the total
net collateral. Net collateral attributable to Eligible Environmental Products
totaled $____, which was less than ten percent of the total net collateral.
 

 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF NET POSITION REPORT
[Date]
BNP Paribas                Société Générale
787 Seventh Avenue                1221 Avenue of the Americas
New York, New York 10019                New York, New York 10020
Attention: Christine Dirringer                Attention: Chung-Taek Oh
Telephone: (917) 472-4919                Telephone: (212) 278-6345
Facsimile: (212) 841-2536                Facsimile: (212) 278-7953
Re:    Third Amended and Restated Credit Agreement, dated to be effective as of
May 8, 2009 (as amended or supplemented from time to time, the “Agreement”), by
and among Enserco Energy Inc. (the “Borrower”), the banks that from time to time
are parties thereto, and BNP Paribas, as Agent
Ladies and Gentlemen:
In my capacity as Responsible Officer of Enserco Energy Inc., I hereby certify
to you that as of the date written above, such company's aggregate net positions
are as follows:
 
 
Long Position
Short Position
Net Position
MMBTUS
 
 
 
CRUDE OIL AND DISTILLATES
 
 
 
NATURAL GAS LIQUIDS
 
 
 
COAL
 
 
 
 
 
 
 
ELECTRICAL POWER
 
 
 
 
 
 
 
RECS
 
 
 
 
 
 
 
CARBON CREDITS
 
 
 
 
 
 
 
NOx/SOx CREDITS
 
 
 

 
To the best of my knowledge, these net positions have at no time exceeded the
limitations set forth in Section 8.11 of the Agreement.
 
Very truly yours,
 
ENSERCO ENERGY INC.,
a South Dakota corporation
 
By:                    
Name:                
Responsible Officer
c/c The Banks

 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
FORM OF
NOTICE OF BORROWING BASE SUB-CAP ELECTION
[Date]
BNP Paribas                Société Générale
787 Seventh Avenue                1221 Avenue of the Americas
New York, New York 10019                New York, New York 10020
Attention: Christine Dirringer                Attention: Chung-Taek Oh
Telephone: (917) 472-4919                Telephone: (212) 278-6345
Facsimile: (212) 841-2536                Facsimile: (212) 278-7953
Re:    Third Amended and Restated Credit Agreement, dated to be effective as of
May 8, 2009 (as amended or supplemented from time to time, the “Agreement”), by
and among Enserco Energy Inc. (the “Borrower”), the banks that from time to time
are parties thereto, and BNP Paribas, as Agent
Ladies and Gentlemen:
The Borrower, acting through its duly authorized Responsible Officers (as that
term is defined in the Agreement), notifies the Banks that Borrower elects a
Borrowing Base Sub-Cap of $200,000,000 and certifies to each of the Banks that
the Borrower is in compliance with the Agreement and in particular certifies the
following as of ____________:
 
I.    
Elected L/C Sub-limit Caps:

 
Elections
Performance L/Cs
25,000,000
 
90 Day Transportation and Storage L/Cs 1
100,000,000
 
365 Day Transportation and Storage L/Cs 1
75,000,000
 
90 Day Swap L/Cs
75,000,000
 
365 Day Swap L/Cs
75,000,000
 
90 Day Supply L/Cs
200,000,000
 
365 Day Supply L/Cs
25,000,000
 
Supply L/Cs (regardless of tenor) - NGL
25,000,000
 
Supply L/Cs (regardless of tenor) - Coal
25,000,000
 

1 Aggregate amount outstanding may not exceed the Elected Ninety (90) Day
Transportation and Storage L/C Cap then in effect.

 

--------------------------------------------------------------------------------

 

 
II.    
Financial Covenants and Net Cumulative Loss Covenant:

 
Actual
Requirement
Net Working Capital ($)
__________
__________ 1
Tangible Net Worth ($)
___________
__________ 1
Total Liabilities to Tangible Net Worth
__________
5:1 1
Realized Net Working Capital ($)
__________
60,000,000 1
Net Cumulative (Loss) / Gain
__________
__________ 2

1 Based on the Borrowing Base Sub-Cap above, and Section 7.15(a) through (d) and
8.11(b) of the Agreement, as applicable.
2 Subject to the calculation set forth in Section 7.16 of the Agreement.
 
IV.    
Other Covenants

 
Actual
Requirement
Net Fixed Price Volumes:
 
 
Natural Gas (MMBTU's)
__________ 3
3,000,000
 
Crude Oil and Distillates (bbls)
__________3
50,000
 
Natural Gas Liquids (gallons)
__________3
1,000,000
 
Coal (tons)
__________3
2,000,000
 
Electrical Power (MWh)
__________3
1,000,000
 
RECs (MWh)
__________3
2,000,000
 
Carbon Credits (metric tons)
__________3
2,000,000
 
NOx/SOx Credits (tons)
__________3
100,000
 
Value-at-Risk (1-day/95%):
 
 
Proprietary ($)
__________4
8,000,000
 
Transportation ($)
__________4
10,000,000
 
Coal ($)
__________4
3,000,000
 
Electrical Power and Environmental Products ($)
__________4
4,000,000
 
Unhedged Transportation Exposure ($)
__________5
___________6

3 Represents maximum Net Fixed Price Volumes since the date of the previous
Compliance Certificate.
4 Represents maximum VAR since the date of the previous Compliance Certificate.
5 Represents Unhedged Transportation Exposure calculated per Agreement. Note
that the maximum Unhedged Transportation Exposure since the date of the previous
compliance certificate was $___ Compliance Certificate
6 Subject to the calculation set forth in Section 8.15 of the Agreement
 
Further, the undersigned hereby certifies that (i) the Net Fixed Price Volume of
natural gas, the Net Fixed Price Volume of crude oil and distillates for crude
blending, the Net Fixed Price Volume of natural gas liquids, the Net Fixed Price
Volume of coal, the Net Fixed Price Volume of RECs, the Net Fixed Price Volume
of Carbon Credits, and the Net Fixed Price Volume of NOx/SOx Credits has at no
time exceeded the limitations set forth in Section 8.11 of the Agreement, (ii)
the Unhedged Transportation Exposure has at no time exceeded the limitations set
forth in Section 8.15 of the Agreement, (iii) the Proprietary Value-at-Risk has
at no time exceeded the limitations set forth in Section 8.16 of the Agreement,
(iv) the Transportation Value-at-Risk has at no time exceeded the limitations
set forth in Section 8.17 of the Agreement, (v) the Coal Value-at-Risk has at no
time exceeded the limitations set forth in Section 8.21 of the Agreement, (vi)
the Electrical Power and Environmental Product Value-at-Risk has at no time
exceeded the limitations set forth in Section 8.22 of the Agreement, and (vi)
that the undersigned has no knowledge of any Defaults or Events of Defaults
under the Agreement which existed as from the Closing Date of the Agreement or
which exist as of the date of this letter.
 
The undersigned also certifies that the accompanying financial statements
present fairly, in all material respects, the financial condition of the
Borrower as of ____________, and the related results of operations for the
___________ then ended, in conformity with generally accepted accounting
principles and in conformity with the definition of Economic Basis under the
Agreement.
 
Very truly yours,
 
ENSERCO ENERGY INC.,
a South Dakota corporation
 
 
 
By:                 
Name:                
Responsible Officer
c/c The Banks
 
 
 
 

 